Case 3:20-cv-02910-L Document 127 Filed 09/29/20 Pagelof2 PagelD 2181
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS

 

Commodity Futures Trading Commission, et al.

 

Plaintiff(s)
Case No.: 3:20-cv-02910-L
VS.
TMTE, Inc. a/k/a metals.com, et al.
Defendant(s)
AFFIDAVIT OF SERVICE

 

1, Carlos Canas, a Private Process Server, being duly sworn, depose and say:
That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That I have been duly authorized to make service of the Summons; Complaint; Civil Cover Sheet: Certificate of Interested
Persons; Application for Admission Pro Hac Vice and Proposed Order for JonMare Buffa; Application for Admission Pro Hac Vice
and Proposed Order for Richard Foelber, Motion for Leave to Proceed without Counsel; Motion to Temporarily Seal File and
Memorandum in Support Thereof; Proposed Order Granting Motion to Temporarily Seal the Entire Docket and File; Motion for
Leave to File a Brief in Excess of the Page Limit in Support of its Motion for an Emergency Ex Parte Statutory Restraining Order;
Proposed Order Granting Motion for Leave of Court to Fite an Over Length Memorandum of Law in Support of their Emergency
Ex Parte Motion for Statutory Restraining Order, Emergency Ex Parte Motion for Statutory Restraining Order; Certification of
JonMare P. Buffa in Support of Motion for Emergency Ex Parte Motion for Statutory Restraining Order; Emergency Ex Parte
Memorandum of Law in Support of their Emergency Motion for a Statutory Restraining Order; Appendix to Emergency Ex Parte
Memorandum of Law in Support of Their Emergency Motion for a Statutory Restraining Order; Proposed Order Granting
Piaintiffs' Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of Receiver, and Other Equitable Relief:
Bench Memorandum, Supplemental Index; and Order Granting Plaintiffs! Emergency Ex Parte Motion for Statutory Restraining
Order, Appointment of Receiver, and Other Equitable Relief in the above entitled case,

That on 09/24/2020 at 12:48 PM, I served Simon Batashvili with the Summons; Complaint; Civil Cover Sheet; Certificate of
Interested Persons; Application for Admission Pro Hac Vice and Proposed Order for JonMare Buffa; Application for Admission
Pro Hac Vice and Proposed Order for Richard Foelber; Motion for Leave to Proceed without Counsel; Motion to Temporarily Seal
File and Memorandum in Support Thereof; Proposed Order Granting Motion to Temporarily Sea! the Entire Docket and File;
Motion for Leave to File a Brief in Excess of the Page Limit in Support of its Motion for an Emergency Ex Parte Statutory
Restraining Order; Proposed Order Granting Motion for Leave of Court ¢o File an Over Length Memorandum of Law in Support
of their Emergency Ex Parte Motion for Statutory Restraining Order, Emergency Ex Parte Motion for Statutory Restraining Order;
Certification of JonMarc P. Buffa in Support of Motion for Emergency Ex Parte Motion for Statutory Restraining Order;
Emergency Ex Parte Memorandum of Law in Support of their Emergency Motion for a Statutory Restraining Order; Appendix to
Emergency Ex Parte Memorandum of Law in Support of Their Emergency Motion for a Statutory Restraining Order; Proposed
Order Granting Plaintifis' Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of Receiver, and Other
Equitable Relief; Bench Memorandum; Supplemental Index; and Order Granting Plaintiffs' Emergency Ex Parte Motion for
Statutory Restraining Order, Appointment of Receiver, and Other Equitable Relief at 224 Conway Avenue, Los Angeles, California
90024, by serving Foncha Batashvili, wife of Simon Batashvili, a person of suitable age and discretion, who stated that he/she
resides therein with Simon Batashvili.

Foncha Batashvili is described herein as:

Gender: Female Race/Skin: White Age: 40+ Weight 110 Height: 5'3" Hair: Blonde Glasses: No

I declare under penalty of perjury that this information is true and correct.
Case 3:20-cv-02910-L Document 127 Filed 09/29/20 Page2of2 PagelD 2182

G/2 F/20 Ln

Executed On | fl [n] Carlos Canas

 

     

Client Ref Number:N/A
Job #: 1581741

 

in

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
